Exhibit 10.4

SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

Andres Brugal (hereafter referred to as “the Employee”) and Intevac, Inc.
(hereafter referred to as “Intevac” or “the Company”) mutually desire to define
their rights and liabilities with respect to one another in connection with the
termination of the Employee’s employment with Intevac and/or any of its parent,
subsidiary and affiliated entities on February 16, 2018. Accordingly, the
parties agree as follows:

1. Severance benefits. In exchange for the consideration described herein,
Intevac hereby agrees to pay to the Employee the gross sum of $147,500, less
deductions required by law, within 15 days of the date on which the Employee
returns the signed original of this Severance Agreement and Release of Claims
(hereafter referred to as “this Agreement”) to the Company.

2. Release of claims by Employee. In exchange for the consideration described
below, the Employee hereby releases and discharges fully Intevac and its parent,
subsidiary and affiliated entities, and the current and former shareholders,
directors, officers, employees, agents and representatives of Intevac and its
parent, subsidiary and affiliated entities (which entities and persons, together
with Intevac, are hereafter referred to collectively as “the Released Parties”),
from any and all claims, liabilities, charges and causes of action of any kind
whatsoever which the Employee holds or may hold against them as of the date on
which he or she signs this Agreement, including, but not limited to:

 

  (a) any and all rights and claims relating to or in any manner arising from
the Employee’s employment or the termination of his or her employment;

 

  (b) any and all rights and claims arising under the California Fair Employment
and Housing Act (Government Code section 12900 et seq.) and similar laws of any
jurisdiction;

 

  (c) any and all claims arising under the Civil Rights Act of 1964 (42 U.S.C.
2000, et seq.) and similar laws of any jurisdiction;

 

  (d) any and all claims arising under the Americans with Disabilities Act (29
U.S.C. 706 et seq.) and similar laws of any jurisdiction;

 

  (e) any and all rights and claims arising the Age Discrimination in Employment
Act of 1967 (29 U.S.C. 621 et seq.) and similar laws of any jurisdiction;

 

  (f) any and all rights and claims arising under the Family and Medical Leave
Act (29 U.S.C. section 2601 et seq.), the California Family Rights Act
(Government Code section 12945.2) and similar laws of any jurisdiction;

 

  (g) any and all claims for violation of the Fair Labor Standards Act
California Labor Code, California Wage Orders, and similar laws of any
jurisdiction; and



--------------------------------------------------------------------------------

  (h) any and all claims for breach of contract, breach of the covenant of good
faith and fair dealing, retaliation, discrimination, harassment, invasion of
privacy, infliction of emotional distress, defamation and misrepresentation.

This Agreement shall not apply, however, to any rights and claims not subject to
waiver by law, including, but not limited to, claims for unemployment insurance
benefits, claims for workers’ compensation benefits and rights to indemnity
under applicable law.

3. Scope of release. The Employee understands and intends that the rights,
claims and causes of action released herein include all legal, contractual,
statutory and equitable rights, claims and causes of action and held by him or
her against the Released Parties or any of them (except those rights, claims and
causes of action not subject to waiver by law), regardless of whether those
rights, claims, or causes of action are presently existing, known or
anticipated.

4. Due consideration; right to rescind in part. The Employee represents and
agrees that:

 

  (a) he has had the opportunity to consider this Agreement for at least 21 days
before signing it;

 

  (b) he has had a reasonable opportunity to consult an attorney before signing
this Agreement;

 

  (c) he has read this Agreement in full and understands all of the terms and
conditions set forth herein;

 

  (d) he knowingly and voluntarily agrees to all of the terms and conditions set
forth herein and intends to be legally bound by them;

 

  (e) this Agreement does not preclude him or her from filing claims of
discrimination, harassment or retaliation with the Equal Employment Opportunity
Commission or similar government agencies, provided that he or she may not
personally recover any financial compensation in connection with such claims;

 

  (f) this Agreement does not apply to claims arising after the date on which he
or she signs it;

 

  (g) he or she may rescind this Agreement for seven days after signing it; and

 

  (h) this Agreement will not become effective or enforceable until eight days
after he or she has signed it.

 

-2-



--------------------------------------------------------------------------------

5. New or different facts; application of release to unknown claims. The
Employee acknowledges that he or she may hereafter discover facts different from
or in addition to those now known or believed to be true regarding the subject
matter of the Agreement, but:

 

  (a) agrees that this Agreement shall remain in full force and effect
notwithstanding the existence or discovery of any such new or different facts;
and

 

  (b) hereby waives all rights to which he or she may be entitled pursuant to
California Civil Code section 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

6. No existing claims; covenant not to file claims. The Employee represents that
he or she has not filed any complaints, claims, grievances or actions against
any of the Released Parties with any state, federal or local court or agency and
covenants not to file any complaints, claims, grievances or actions (other than
those not subject to waiver by law) against any of the Released Parties herein
at any time hereafter based on events occurring on or before the date on which
he or she signs this Agreement.

7. Payment of wages and benefits. The Employee acknowledges and agrees that
Intevac paid to him or her by the date on which the Employee’s employment
terminated all wages, including accrued vacation, earned by him or her through
that date.

8. Non-disparagement. The Employee agrees not to defame, disparage or criticize
any of the Released Parties at any time.

9. Confidentiality of Agreement. The Employee agrees to not to disclose the
existence of this Agreement, the terms of the Agreement or any information
relating to this Agreement to anyone other than his or her spouse (if any), his
or her attorney(s), his or her tax preparer and any party to whom disclosure is
necessary in order to comply with the law.

10. Non-solicitation of employees and contractors. During the term of the
Employee’s employment with Intevac or any of its parent, subsidiary or
affiliated entities (hereafter referred to as “the Intevac Companies”) and at
all times thereafter, the Employee shall not use any of the Intevac Companies’
Confidential Information to solicit any employee or contractor of the Intevac
Companies to discontinue working for any of the Intevac Companies or to provide
service to any other person or entity in competition with the Intevac Companies
without Intevac’s written consent. As used in this Agreement, the term
“Confidential Information” shall mean information that (a) derives economic
value from not being known to the general public or others who can obtain
economic value from its disclosure or use and (b) is the subject of reasonable
efforts on the part of the Intevac Companies to maintain its secrecy.

11. Non-solicitation of customers. During the Employee’s employment with the
Intevac Companies and at all times thereafter, the Employee shall not utilize
any Confidential Information of the Intevac Companies to solicit any customer of
the Intevac Companies to (a) purchase goods or services from any person or
entity whose goods or services could be used as substitutes for those of the
Intevac Companies or (b) discontinue purchasing goods and/or services from the
Intevac Companies.

 

-3-



--------------------------------------------------------------------------------

12. Preservation of Confidential Information. During and after the Employee’s
employment with the Intevac Companies, the Employee shall not use any of the
Intevac Companies’ Confidential Information for any purpose other than to
fulfill his or her duties to the Intevac Companies and shall not disclose any
such information to any third party without the express written consent of the
Intevac Companies. Notwithstanding any other provision of this Agreement, the
Employee may disclose Confidential Information to (a) governmental entities or
an attorney for the sole purpose of reporting or assisting in the investigation
of a suspected violation of law, or (b) in a document filed in a lawsuit if the
filing is made under seal and protected from public disclosure. Nothing in this
Agreement is intended to conflict with 18 U.S.C. 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. 1833(b).

13. Return of Company property. The Employee shall return to Intevac on the date
on which his or her employment terminates, or at such other time as the Company
may request, all property of the Intevac Companies in the Employee’s possession,
custody or control. To the extent that the Employee possesses on computers or
other equipment owned by the Employee any property, documents or data in
electronic form belonging to the Company, the Employee will provide the Company
with a written description of such property, documents or data and will preserve
(and not delete) such property, documents or data until receiving direction from
the Company with respect to the manner in which it should be removed from the
Employee’s personal equipment and returned to the Company. Notwithstanding any
other provisions in this Agreement, Intevac shall not be required to provide the
Employee with the consideration described in section 1 of this Agreement until
the Employee has returned to it all Company property in his or her possession,
custody or control.

14. Successors and assigns. Each party represents that it has not transferred to
any person or entity any of the rights released or transferred through this
Agreement. The parties agree that this Agreement shall be binding upon the
future successors and assignees of Intevac, if any. The Employee may not
delegate or assign any of his or obligations pursuant to this Agreement.

15. Severability. If a court of competent jurisdiction declares or determines
that any provision of this Agreement is invalid, illegal or unenforceable, the
invalid, illegal or unenforceable provision(s) shall be deemed not a part of the
Agreement, but the remaining provisions shall continue in full force and effect.
If a court declares or determines that any of the release provisions set forth
in section 2 above are invalid, illegal or unenforceable, however, Intevac shall
have the option of declaring this Agreement null and void and, in such event,
the Employee shall return to Intevac all consideration provided to the Employee
to date pursuant to this Agreement.

16. Further Assurances. The Employee agrees to perform such actions, and to
execute such additional documents, if any, as may be necessary or appropriate to
effectuate the intent of this Agreement.

17. Costs and fees. Each party shall bear any costs and fees it may incur in
connection with this Agreement and neither shall be entitled to recover such
costs or fees from the other.

 

-4-



--------------------------------------------------------------------------------

18. Remedy for breach. Each party, upon breach of this agreement by the other,
shall have the right to seek all necessary and proper relief, including, but not
limited to, specific performance, from a court of competent jurisdiction and the
party prevailing in such a suit shall be entitled to recover reasonable costs
and attorney fees.

19. Governing law. The laws of the State of California shall govern the
construction and enforcement of this Agreement, except that the Agreement shall
be interpreted as through drafted jointly by the Employee and Intevac.

20. Entire agreement; modification. This Agreement sets forth the entire
agreement between the parties and supersedes all prior agreements or
understandings, both written and oral, between the parties regarding the subject
matter of this Agreement. The parties may modify this Agreement only through a
writing signed by each.

21. No reliance on representations by other party or other party’s
representatives. The parties agree and represent that they have not relied and
do not rely upon any representation or statement regarding the subject matter or
effect of this Agreement made by any other party to this Agreement or any
party’s agents, attorneys or representatives.

 

Date: February 15, 2018                                           

    /s/ Andres Brugal

   Andres Brugal Date: February 15, 2018                                        
   By: /s/ Kimberly Burk                                         
                           Senior Vice President of Global Human Resources

 

-5-